 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada State Bar Number 13644
   PHILLIP N. SMITH, JR.
 3 Assistant United States Attorney
   Nevada State Bar Number 10233
 4 501 Las Vegas Blvd. South, Suite 1100
   Las Vegas, Nevada 89101
 5 PHONE: (702) 388-6336
   FAX: (702) 388-5087
 6 phillip.smith@usdoj.gov

 7 Attorney for Plaintiff

 8
 9                            UNITED STATES DISTRICT COURT

10                                   DISTRICT OF NEVADA
11                                              ***
12 UNITED STATES OF AMERICA,
                                                )          2:18-mj-361-VCF
                                                )
13           Plaintiff,                         )
14                                              )
                  v.                            )
15                                              )
     JOSUE DIAZ-ORELLANA, ET AL.,               )
16                                              )
                  Defendants.                   )
17                                              )

18
                  STIPULATION TO CONTINUE PRELIMINARY HEARING
19

20         IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United

21 States Attorney, and Phillip N. Smith, Jr., Assistant United States Attorney, counsel for the

22 United States of America; Ryan Norwood, Assistant Federal Public Defender, counsel for

23
   Defendant JOSUE DIAZ-ORELLANA; and Michael J. Miceli, Esq., counsel for Defendant
24
   MIGUEL TORRES-ESCOBAR, that the preliminary hearing for the above-captioned matter,
25
   currently scheduled for February 7, 2019, at the hour of 4:00 p.m., be vacated and continued to
26
   a date and time convenient for this Court, but in no event earlier than one hundred and twenty
27

28                                                  1
     (120) days.
 1

 2            This stipulation is entered for the following reasons:

 3            1.     The Government has made an early production of discovery to the Defendants in

 4 an effort to reach pre-indictment plea agreements, and counsel for the Defendants will need more

 5 time to review the discovery and discuss it with the Defendants.

 6
              2.     The parties are researching the viability of entering into plea agreements
 7
     considering the existence of a much larger investigation. Said plea agreements would obviate the
 8
     need for either a preliminary hearing in this matter or for the Government to present this matter
 9

10 to a federal grand jury. Counsel for the Defendants will need additional time to discuss the

11 Defendants’ options with them.

12            3.     Denial of this request for continuance of the preliminary hearing would potentially
13
     prejudice both the Defendants and the Government and unnecessarily consume this Court’s
14
     valuable resources.
15
              4.     Additionally, denial of this request for continuance could result in a miscarriage of
16

17 justice.
18            5.     The additional time requested by this stipulation is excludable in computing the

19 time within which the Defendants must be indicted and the trial herein must commence pursuant

20 to the Speedy Trial Act, 18 U.S.C. §§ 3161(b) and 3161(h)(7)(A), considering the factors under

21
     18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
22
     . . .
23
     . . .
24

25 . . .

26 . . .

27 . . .

28                                                     2
          6.    This is the sixth request for a continuance of the preliminary hearing herein.
 1

 2 DATED: October 10, 2018.

 3

 4 _______/s/___________________                      _______/s/___________________
   PHILLIP N. SMITH, JR.                              RYAN NORWOOD, AFPD
 5 Assistant United States Attorney                   Counsel for Defendant DIAZ-ORELLANA
 6 Counsel for the United States

 7

 8 _______/s/___________________
   MICHAEL J. MICELI, ESQ.
 9
   Counsel for Defendant TORRES-ESCOBAR
10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27

28                                                3
 1

 2

 3                             UNITED STATES DISTRICT COURT

 4                                  DISTRICT OF NEVADA
 5                                              ***
 6
     UNITED STATES OF AMERICA,                 )          2:18-mj-361-VCF
 7                                             )
                  Plaintiff,                   )          ORDER CONTINUING
 8                                             )          PRELIMINARY HEARING
                  v.                           )
 9                                             )
     JOSUE DIAZ-ORELLANA, ET AL.,              )
10                                             )
                  Defendants.                  )
11                                             )

12                                            ORDER
13
           Based on the pending Stipulation of counsel, and good cause appearing therefore, IT IS
14
     HEREBY ORDERED, that the preliminary hearing in the above-captioned matter as to
15
     Defendants JOSUE DIAZ-ORELLANA and MIGUEL TORRES-ESCOBAR, currently
16

17 scheduled for February 7, 2019, at the hour of 4:00 p.m., be vacated and continued to
18 June 7, 2019 at the hour of 4:00 p.m. , in Courtroom 3D.

19

20     Dated: 2/6/19
                                             ________________________________________
21                                           UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28                                                 4
